UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYAUNKA SHOLONDA MURPHY, a/k/a Tyannka Murphy, a/k/a Tyanuka
Murphy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:08-cr-00063-BR-1)


Submitted:   April 30, 2010                     Decided:   May 28, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant.   Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Tyaunka Sholonda Murphy

pled   guilty    to      possession        with       intent   to    distribute        crack

cocaine and marijuana, in violation of 21 U.S.C. § 841(a)(1)

(2006),   and    possession         of    a    firearm    in    furtherance       of   drug

trafficking offenses, in violation of 18 U.S.C. § 924(c) (2006).

The district court sentenced Murphy to fifty-seven months on the

drug count and a consecutive sixty months on the firearm count,

for a total sentence of 117 months’ imprisonment, the bottom of

the sentencing guidelines range.                     Murphy appeals her convictions

and sentence.      Her attorney has filed a brief pursuant to Anders

v.   California,        386    U.S.      738    (1967),    finding     no    meritorious

grounds for appeal, but questioning whether Murphy’s plea was

knowing and voluntary in light of an alleged Fourth Amendment

violation,      and     challenging            the    reasonableness        of    Murphy’s

sentence.       Murphy was advised of her right to file a pro se

supplemental brief, but she did not file one.                         For the reasons

that   follow,     we      affirm     Murphy’s        convictions     but    vacate     her

sentence and remand for resentencing.

            Because Murphy did not move in the district court to

withdraw her guilty plea, any error in the Fed. R. Crim. P. 11

hearing is reviewed for plain error.                     United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002) (discussing standard).                                Our

careful   review      of      the   record      convinces      us   that    the   district

                                                2
court substantially complied with the mandates of Rule 11 in

accepting Murphy’s guilty plea and ensured that the plea was

supported by an independent factual basis.         See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

          Murphy argues that her plea was not constitutionally

valid because she contends that the evidence that formed the

basis for her convictions was seized in violation of the Fourth

Amendment and that she did not realize this at the time of her

plea.   When assessing whether a guilty plea is constitutionally

valid, this court considers whether, under the totality of the

circumstances, it “represents a voluntary and intelligent choice

among the alternative courses of action open to the defendant.”

Burket v. Angelone, 208 F.3d 172, 190 (4th Cir. 2000).

          Murphy does not dispute that she had adequate ability

to   consult   with   her   attorney   or   that   she   understood   the

proceedings against her.      Instead, she claims that her plea was

not knowing and voluntary because she did not realize at the

time of her plea that the evidence against her had been seized

in violation of the Fourth Amendment.          However, even assuming

arguendo a Fourth Amendment violation had occurred, this would

not undermine her guilty plea because a plea is an admission of

past conduct and does not depend on the seized evidence.              See

United States v. Broce, 488 U.S. 563, 573 (1989) (valid guilty

plea does not require conscious waiver of potential defenses);

                                   3
Haring v. Prosise, 462 U.S. 306, 321 (1983) (explaining that

guilty plea amounts to admission of past conduct and is not

undermined      by    validity       of    Fourth      Amendment      violation       because

plea    does    not   rest      on   seized         evidence).        We   therefore      find

Murphy’s challenge to her guilty plea to be unavailing.                                 To the

extent that Murphy seeks to raise the Fourth Amendment claim as

an     independent         issue,    her      valid        guilty     plea     waives      all

nonjurisdictional defects “not logically inconsistent with the

valid establishment of factual guilt and which do not stand in

the way of conviction if factual guilt is validly established.”

Menna v. New York, 423 U.S. 61, 62 n.2 (1975); Tollett                                      v.

Henderson,      411    U.S.      258,     267       (1973);    see    United     States     v.

Willis, 992 F.2d 489, 490 (4th Cir. 1993).

               Turning to her final argument, Murphy contends that

her    sentence       is     unreasonable           because      it   is      greater     than

necessary to achieve the sentencing objectives enumerated in 18

U.S.C. § 3553(a) (2006).                An appellate court reviews a sentence

for     reasonableness           under     an        abuse-of-discretion          standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                 This review

requires consideration of both the procedural and substantive

reasonableness        of    a    sentence.           Id.      This    court    must     assess

whether the district court properly calculated the guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented       by    the       parties,     and       sufficiently        explained       the

                                                4
selected sentence.         Id. at 49-50; see United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).                     The explanation need not be

extensive as long as the appellate court is satisfied “‘that

[the district court] has considered the parties’ arguments and

has    a   reasoned        basis       for       exercising      [its]      own    legal

decisionmaking authority.’”               United States v. Engle, 592 F.3d

495, 500 (4th Cir. 2010) (quoting Rita v. United States, 551

U.S.   338,     356     (2007)).         Finally,       this    court    reviews       the

substantive       reasonableness        of   the    sentence,     “examin[ing]         the

totality   of     the    circumstances       to     see    whether   the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                            United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            In this case, Murphy sought a downward variance from

the    guidelines        range,        citing      substance      abuse      problems,

estrangement from her family, and emotional issues.                         Other than

stating    that    it    was    imposing     a     sentence     “[p]ursuant       to   the

Sentencing      Reform    Act     of    1984,     and     in   accordance    with      the

Supreme Court’s decision in United States v. Booker, [543 U.S.

220 (2005)],” the district court offered no explanation of how

it determined that the 117-month sentence would accomplish the

sentencing goals set out in § 3553(a).                     There is no indication

                                             5
in the record that the court considered Murphy’s nonfrivolous

arguments before sentencing her and the Government failed to

show that the absence of an individualized explanation of the

sentence was harmless.                Lynn, 592 F.3d at 585.               Because it is

not clear whether the district court’s explicit consideration of

Murphy’s arguments would have affected her sentence, we must

vacate Murphy’s sentence and remand for resentencing.

            In accordance with Anders, we have reviewed the entire

record     for    other        meritorious        issues     and    have      found    none.

Accordingly,           we     affirm     Murphy’s      convictions,           vacate       her

sentence,        and        remand     for    resentencing         that       includes     an

individualized explanation for the sentence imposed.                            This court

requires    that       counsel       inform   her    client,       in   writing,      of   her

right to petition the Supreme Court of the United States for

further    review.           If    the   client     requests       that   a   petition      be

filed,    but     counsel         believes    that    such     a    petition     would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED IN PART;
                                                     VACATED AND REMANDED IN PART


                                              6